THOMAS, District Judge.
On a clear morning in November, with a light northerly wind and a strong ebb tide, the outbound steamship Ottawa, 309 feet in length, collided, almost head-on, with a loaded coal barge, the Smith, in tow of the tug Luckenbach, inbound. The Luckenbach was 150 feet in length, her hawser to the Smith was 100 fathoms, while the hawser from the stern of the Smith to the loaded barge Thomas was 175 fathoms in length. The Smith and Thomas were each 206 feet in length. Thus the total length of the tow was-2,212 feet. The collision happened near the turn from the Main Channel into Gedney’s Channel, just after the Ottawa had passed Black Buoy No. 7, and after exchanging one whistle with the tug. Concededly the steamship passed the tug at a sufficient interval, and would have passed the Smith had she not sagged on to the course of the steamship.- The evidence shows that the rudder of the Smith was in such a condition as to impair its efficiency, and, as the captain of the Thomas states that at the time of the collision his barge was the dis-. tance of her length, 206 feet off Black Buoy No. 7 — the southerly line of the channel — it is probable that the Smith was farther to the southward at all times than is claimed for her. It would be possible to ascribe the fault to the condition^ of the Smith’s rudder, and undoubtedly its defects contributed to the accident, but it is thought that the tug did not keep her tow sufficiently to starboard, and that upon reaching Black Buoy No. 7 she starboarded too quickly for the purpose of entering the Main Channel, thereby aiding the Smith in her progress towards the course of the Ottawa. In any case the evidence preponderatingly shows that the Ottawa was far on to the right-hand side of the channel, and that the barge was allowed to get in her way.
Pursuant to this finding, the libel against the Ottawa must be dismissed, and a decree entered for the libelant, Anglo-American Oil Company, Limited, against Lewis Luckenbach and another.